62 U.S. 389 (1858)
21 How. 389
CHARLES BALLANCE, APPELLANT,
v.
ROBERT FORSYTH, LUCIENE DUMAIN, AND ANTOINE R. BOUIS.
Supreme Court of United States.

Mr. Chief Justice TANEY delivered the opinion of the court.
This case was dismissed on the 20th of December last, because it did not appear that an appeal had been taken in the District Court. A motion has now been made to reinstate the case, and, in support of that motion, a written agreement, signed by the counsel for the appellant and appellee, has been filed, consenting to reinstate the case, to waive all irregularities, and to try the case on the merits.
But the consent of parties cannot give jurisdiction to this *390 court, where the law does not give it. And, without an appeal taken in the District Court, this court has no jurisdiction, and the consent of parties cannot cure the defect. The motion is therefore overruled.
But if the plaintiff in error desires to supply the omission, and take an appeal in the District Court, and bring his case legally before us, he has leave, in order to save expense, to withdraw the transcript now filed, and to use it upon his appeal, leaving a receipt for it with the clerk of this court.